Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 29 January 1818
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith


				
					my dear caroline:
					Quincy, January 29th, 1818.
				
				As Dean Swift says, “eyes with writing almost blind,” I commence a letter to you, near ten o’clock at night, after having written seven letters to go abroad by the Milo.I have been wishing to write to you all the week, but last Friday, in a snow storm, who should come to make me a visit, but Mrs. Cushing, who is always a welcome guest; she stayed until Tuesday; I could not leave her to write.We find so little here to interest us beyond our domestic concerns, that few subjects arise to ruffle the calm, which so tranquilly surrounds us.The only one which creates a public sensation, is the battle of Bunker Hill, as lately published by General Dearborn, in which he has attacked the military character of General Putnam. This has roused the indignation of the son of the General, and he replies with no small share of severity, at the same time with a filial respect, love, and veneration, which cannot fail to interest every reader. He has written a letter to your grandfather, as to one of the oldest survivors of the revolution, respectfully requesting him to inform him, if he had known, or ever heard, in Congress, or out of it, any dissatisfaction with the conduct of General Putnam, upon the memorable 17th of June, 1775? He wishes for the information, whether it may tend either to honour or dishonour.“I desire no favour or concealment, for however alive I may feel to a sense of injury, prompted by envy and selfishness; truth, from a source so respectable and impartial as that of President Adams, will be always held in the same reverence and treated with the same respect, whether it bears the marks of censure or condemnation.”“His honest fame is the most precious inheritance he left his family; and having been his constant attendant from the commencement of the revolution to the last moment of his life, I will defend it, if need be, at the expense of every other earthly hope.”Such a high sense of filial affection and duty, with such honourable feelings, so pathetically expressed, drew tears from my eyes when I read the letter, to which I can by no means do justice without the whole.Mr. Holly is going to Washington, and from thence to Kentucky, where he is invited to be President of a College. He prefers to go and see the country and the people, before he gives an answer; to this purpose, he has obtained leave of absence for three months, and proposes to visit the great and the gay scenes at Washington, to visit Mr. Madison and Mr. Jefferson. Last Monday, he and Mrs. H. came and passed the day with us. He is a very pleasant companion; one need be only a hearer; he has a mind vivid, active, inquisitive, ardent, comprehensive; shall I say profound? He is only 35 years of age; can a man be profound at that age? He says he will not print even a sermon until after 40. he certainly belongs to the family of the Searches; he is very eloquent, a fine person, as you know.And now  dear Caroline, if I could have flourished over my paper as you do, I should have covered three sides, but I had rather have a little than none at all. Let me hear from you, it lessens the distance that separates us. Adieu, dear girl; kiss the babes for me, and believe me in cold weather and warm, in all season and times, your affectionate grandmother,
				
					A. A.
				
				
			